Citation Nr: 0034093	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  96-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the left elbow with acquired 
deformity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
March 1945 in the United States Naval Reserve (USNR).  He 
served in the United States Coast Guard Temporary Reserve 
from August 1942 to December 1942.  

The veteran has contended that he served in the Merchant 
Marines from 1943 to 1944.  However, he previously indicated 
that he served in the Merchant Marine in 1941.  Any service 
in the Merchant Marines has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded this case in May 2000 for further 
development, and it has since been returned for further 
appellate review.  


FINDINGS OF FACT

1.  In April 1945 the RO granted service connection for 
traumatic arthritis of the left elbow.  

2.  In April 1956 the RO severed service connection for 
traumatic arthritis of the left elbow.  This decision was not 
appealed and became final.  

3.  The evidence submitted since the April 1956 rating 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the final April 1956 determination 
wherein the RO severed service connection for traumatic 
arthritis of the left elbow is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the April 1956 
decision wherein the RO severed entitlement to service 
connection for traumatic arthritis of the left elbow is 
reported in pertinent part below.  

On enlistment examination in February 1944 the spine and 
extremities were described as normal.  However, it was noted 
that the veteran had an acquired deformity of the left elbow.  

The veteran was seen in August 1944 complaining of a painful 
left arm.  He was noted as reporting that he had fractured 
his left elbow four years prior while in the Merchant 
Marines, and that he was treated by a private physician for 
this.  Other medical records document the report that the 
injury occurred in 1941.  

Examination revealed lateral displacement carrying angle on 
the medial side of the left elbow.  There was limitation of 
pronation and supination.  An x-ray revealed an "old 
fracture deformity" of the lower end humerus-internal 
condyle, and no evidence of a "recent fracture."  




In March 1945 the veteran underwent a Medical Board Survey.  
It was noted he had stated that he had fractured his left 
elbow four years prior to enlistment while he was in the 
Merchant Marine.  Examination revealed limitation of motion 
and atrophy.  There was no improvement in the condition of 
the elbow during his hospitalization.  

The Board concluded that the veteran's disability existed 
prior to enlistment and had not been aggravated by service.  
Discharge was recommended.  

In April 1945 the veteran submitted an application for 
compensation or pension, alleging service connection for an 
acquired deformity of the left elbow.  He specifically noted 
that this disability was incurred in 1941.  While he did 
mention his service in the Coast Guard and the USNR, he did 
not make any indication that he had ever served in the 
Merchant Marine.  

In April 1945 the RO granted service connection for traumatic 
arthritis of the left elbow, finding that it had been 
superimposed upon the veteran's acquired left elbow 
deformity.  

The veteran failed to report for a VA examination scheduled 
for December 1946.  As a result the RO notified him in 
February 1947 that it would be suspending payment of 
benefits.  

In April 1956 the RO severed service connection for traumatic 
arthritis of the left elbow, finding that clear and 
unmistakable error (CUE) had been committed in the April 1945 
rating decision.  This decision was not appealed and became 
final.  

In October 1994 the veteran submitted a claim to reopen the 
claim of service connection for his left elbow disability.  

In October 1994 the veteran was examined at the VA Medical 
Center (VAMC) in Houston with a history of an old fracture to 
the left elbow.  X-rays of the left elbow were interpreted as 
revealing mild spurring of the olecranon and coracoid process 
of the ulna, and a bone fragment versus spur of the posterior 
lateral radial head.  It was concluded that these findings 
were compatible with an old trauma.  The diagnostic 
impression was, in pertinent part, left elbow pain with a 
history of old trauma.  

In November 1994 the RO received a statement from the veteran 
in which he essentially contended that his left elbow 
disability should be service connected because it was 
incurred while he was in the service.  

The veteran reported that he was in the mess hall on clean up 
duty, had just finished his lunch, and was getting ready to 
throw it out.  A lieutenant inspected the tray and ordered 
him to finish his meal.  When he stated that he was too full, 
the lieutenant ordered him to perform ten laps around the 
mess hall.  He wrote that he was told to run faster and was 
shoved, causing him to fall on, in pertinent part, his left 
elbow.  He indicated that this injury occurred while serving 
in the USNR, but that the incident was covered up.  

The veteran returned to the Houston VAMC in February 1995 
complaining of a painful left elbow.  It was indicated that 
he had injured the elbow in 1941.  X-rays were interpreted as 
revealing post-traumatic degenerative joint disease of the 
left elbow.  

VA records from the Houston VAMC show that the veteran 
received treatment for left elbow pain and swelling in 
October 1996.  

In November 1996 a local hearing was conducted.  The veteran 
reported serving with the Coast Guard from August 1942 to 
December 1942, the Merchant Marines from 1943 to 1944, and 
the United States Navy from February 1944 to February 1945.  
Transcript, p. 1.  

It was specifically contended that the veteran first injured 
his left elbow during his period of service from 1944 to 
1945.  Id.  He denied having any acquired injuries prior to 
this time.  Tr., p. 2.  He testified that the injury to his 
elbow occurred when a lieutenant knocked him to the floor in 
the mess hall.  Tr., pp. 3-4.  

The veteran testified that the service medical evidence 
suggesting that he first injured his elbow four years prior 
while in the Merchant Marines was erroneous since he was not 
old enough to be in the Merchant Marines at that time.  Tr., 
p. 4.  It was contended that this was proven by the fact that 
his deformity would have been noticed on his entry into the 
Coast Guard and Merchant Marine if it had preexisted those 
periods of service.  Therefore, because it was not noticed on 
examination, it could not have existed at that time.  See 
Tr., pp. 1, 7.  

In February 1997 the RO received a statement and evidence 
from the veteran.  In his statement he essentially re-
asserted his previous position that he had injured his elbow 
while in the USNR, and that he could not have injured it 
before this time.  

The evidence consists of a treatise generally defining 
subcondylar fractures and traumatic arthritis.  Also 
submitted were VA medical records already of record.  

In June 1997 the RO received records from the United States 
Coast Guard concerning the veteran's service.  The National 
Personnel Records Center (NPRC) noted that the personnel file 
was available but that no medical records were available.  
The RO was advised to contact Military Personnel Command for 
such medical records.  

The personnel records confirm that the veteran was enlisted 
into the United States Coast Guard Temporary Reserve in 
August 1942, and was dis-enrolled in December 1942.  

In September 1997 the RO sent a request to the Military 
Personnel Command for service medical records.  The Military 
Personnel Command responded in October 1997 that such records 
had been forwarded to the NPRC.  


In an undated memorandum from the veteran's representative it 
was contended that the original injury was sustained during a 
period of service prior to 1944.  CUE was also claimed; 
however, this issue was denied by the RO and was not 
perfected on appeal.  

In May 2000 a videoconference hearing before the Board was 
conducted.  The veteran again testified that he had injured 
his elbow while he was in the USNR, stating that he was 
knocked down in the mess hall by a lieutenant.  Tr., pp. 2-3.  

The veteran indicated that he had a picture of his elbow that 
would help his claim, and he was advised to submit this 
picture.  Tr., pp. 4-5.  There is no indication that such a 
picture was ever submitted.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993). 

Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and not merely cumulative of 
evidence previously of record.

As was stated above, the RO severed service connection for 
traumatic arthritis of the left elbow in April 1956, and this 
decision was not appealed and became final.  Therefore, the 
Board shall consider whether new and material evidence has 
been submitted since the April 1956 final rating 
determination.  

Evidence has been submitted which was not in the record at 
the time of the April 1956 determination.  The evidence 
presented since the April 1956 decision includes statements 
and hearing testimony from the veteran, VA medical evidence, 
service records from the Coast Guard, and treatise evidence.  
All of the above evidence is new because it was not 
previously of record, and because none of it is cumulative of 
other evidence already of record at the time of the April 
1956 rating decision.  

Of the above records, the Board concludes that the veteran's 
own statements are material in this instance.  While he is 
not competent to comment on the cause of a current 
disability, the Board notes that the veteran's statements 
concern the time of when the original injury occurred.  The 
Board is of the opinion that the question of when he actually 
injured his arm is a question that is within the veteran's 
competence to discuss in this case.  

The Board concludes that such statements are material in this 
instance because they pertain to the time when the initial 
injury occurred.  Since the veteran's injury has previously 
been found to preexist service, and the veteran has offered 
an account suggesting that the original left elbow injury was 
in fact incurred during his active service, the Board 
concludes that his statements are material to the case at 
hand.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the left elbow, with acquired 
deformity, the appeal is granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the record indicates that the veteran 
had active military service from February 1944 to March 1945.  
He served in the United States Coast Guard Temporary Reserve 
from August 1942 to December 1942.  

The veteran has contended that he served in the Merchant 
Marines from 1943 to 1944.  Transcript, p. 1.  However, any 
service in the Merchant Marines has not been verified.  

More significantly, service medical records consistently 
document the report that the veteran sustained his initial 
elbow injury while he was in the Merchant Marines in 1941.  
While he currently alleges that he initially incurred his 
injury while in the USNR, and that he was not in the Merchant 
Marine in 1941, the veteran previously contended in his 
original April 1945 application for service connection that 
he had injured his elbow in 1941, prior to his service in the 
Coast Guard or the USNR.  

Service with the American Merchant Marines in Oceangoing 
Service during the Period of Armed Conflict, December 7, 1941 
to August 15, 1945 has been certified as having constituted 
active military service.  38 C.F.R. § 3.7(x)(15).  

The issue in this case centers on whether the veteran's left 
elbow injury pre-existed service, and if so, whether it was 
aggravated by service.  Before the question of aggravation 
can addressed, it must first be determined as to whether the 
veteran's injury in fact preexisted military service.  

The evidence is not clear on this issue, as the service 
medical records indicate that the original injury may have 
taken place during service with the Merchant Marines that 
falls within the prescribed period under section 3.7(x)(15).  


Therefore, on remand the RO should attempt to determine 
whether the veteran had service in the Merchant Marine, and 
if so, when.  It should also determine whether such service 
constitutes active military service for VA purposes under the 
definition provided in 38 C.F.R. § 3.7(x)(15).  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

The duty to assist shall include obtaining the veteran's 
service medical records.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(c)(1).  

In light of the above, this case is remanded for the 
following development:

1.  The RO should request the veteran to 
identify the any additional records 
pertinent to his claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The veteran should be asked to provide 
details regarding his alleged service in 
the Merchant Marine, in particular, the 
dates and location of such service; his 
department, component, and branch of such 
service; and the character of his service 
and separation.  See Manual M21-1, 
Subchapter VI, Paragraph 4.30(c)(1).  




2.  The RO should send a request for 
verification of the veteran's service in 
the Merchant Marine.  This request should 
include the possible dates of service, 
including 1941 and earlier, and from 1943 
to 1944.  This request should also 
contain a separate request for any 
service medical or other relevant 
records.  

The request should be sent to all of the 
following locations:

(a) Special Assistant for Liaison and 
Correspondence (NMPC-036), Naval 
Military Personnel Command, 
Washington, DC  20370-5036;  AND

(b) Commandant (GMVP-1/12 MMVS), United 
States Coast Guard, Washington, DC  
20593-0001.  

All communications and responses should 
be associated with the claims folder.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for traumatic arthritis of the 
left elbow with acquired deformity.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 

